Citation Nr: 0839071	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  07-36 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a back disability with 
degenerative joint disease.


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1972 
to September 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  In that decision, the RO reopened the 
veteran's previously denied claim for service connection for 
a back disability with degenerative joint disease and denied 
the claim on its merits.

Regardless of what the RO has done, however, the Board must 
address the question of whether new and material evidence has 
been received to reopen the veteran's claim for service 
connection for a back disability with degenerative joint 
disease.  This is so because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other 
words, the Board is required to first consider whether new 
and material evidence is presented before the merits of a 
claim can be considered.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  Hence, the Board has characterized 
the claim for service connection for a back disability with 
degenerative joint disease as a claim to reopen.

In September 2008, the appellant was notified of the time and 
place of a Board hearing he had requested in connection with 
his appeal.  See 38 C.F.R. § 20.704(b) (2007).  He failed to 
report for the hearing, however, and no request for 
postponement was ever received.  Accordingly, the Board will 
process his appeal as though the request for hearing had been 
withdrawn.  38 C.F.R. § 20.704(d) (2007).

As will be explained, the Board is reopening the claim for 
service connection for a back disability with degenerative 
joint disease based upon receipt of new and material 
evidence.  The Board will then remand this claim to the RO 
via the Appeals Management Center (AMC) in Washington, D.C., 
for further development and consideration before re-
adjudicating it on the underlying merits.  VA will notify the 
veteran if further action is required on his part concerning 
this claim.


FINDINGS OF FACT

1.  In an August 1976 rating decision, the RO denied the 
veteran's claim for service connection for a back disability.  
Although notified of the denial, the veteran did not perfect 
an appeal.

2.  The subsequently received evidence includes evidence that 
relates to an unestablished fact necessary to substantiate 
the claim, is not cumulative or redundant of the evidence 
previously of record, and is sufficient to raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  An August 1976 rating decision by the RO that denied the 
veteran's claim for service connection for a back disability 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2007).

2.  Since the prior final denial of the veteran's claim for 
of entitlement to service connection for a back disability, 
new and material evidence has been received; hence, the 
requirements to reopen the claim have been met.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Kent v. Nicholson, 20 Vet. 
App. 1 (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board notes that the veteran was not given accurate 
notice of what new and material evidence was necessary to 
reopen his previously-denied claim.  See Kent, 20 Vet. App. 1 
(describing the notice required in cases to reopen a 
previously-denied claim).  However, because the Board has 
reopened his claim concerning service connection for a back 
disability with degenerative joint disease, any error 
resulting from the failure to provide such notice is 
harmless.  The veteran is not prejudiced by the Board's 
consideration of that issue.  Further, a detailed discussion 
of the Board's compliance with the notice and duty to assist 
provisions is not necessary.  This is so because the Board is 
taking action favorable to the veteran in reopening his 
service connection claim for a back disability with 
degenerative joint disease, and the decision at this point 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 
(July 24, 1992), 57 Fed. Reg. 49,747 (1992).

In an August 1976 rating decision, the RO denied the 
veteran's claim for service connection for a back disability.  
The veteran was notified of the decision but did not perfect 
an appeal.  Thus, the decision is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.302, 20.1103.  In August 2005, the veteran 
sought to reopen his claim for service connection.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  Regarding petitions to 
reopen filed on or after August 29, 2001, Title 38, Code of 
Federal Regulations, Section 3.156(a) defines "new" 
evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

During the pendency of the veteran's appeal, VA revised 38 
C.F.R. § 3.156.  See 71 Fed. Reg. 52,455-52,457 (Sept. 6, 
2006).  The amended regulation became effective October 6, 
2006.  The Board notes that none of the revisions to the 
regulation, which relate to receipt of additional service 
department records, affects the veteran's pending claim.

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.  The provisions of 38 
U.S.C.A. § 5108 require a review of all evidence submitted by 
or on behalf of a claimant since the last final denial on any 
basis to determine whether a claim must be reopened.  See 
Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, as 
indicated above, the last final denial pertinent to the claim 
for service connection for a back disability was the August 
1976 RO decision.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

The veteran filed his original application for service 
connection for a back disability in November 1975.  The RO 
denied the veteran's claim for service connection in August 
1976, finding that the veteran had no current back 
disability.  As such, the RO found that a grant of service 
connection was precluded.  The veteran failed to perfect an 
appeal to this decision, which became final.  

A review of the evidence added to the record since the RO's 
prior decision reflects records of the veteran's ongoing 
treatment at the Edward Hines, Jr., VA Hospital in Hines, 
Illinois.  Records from a September 2000 visit document that 
the veteran was diagnosed with chronic low back pain due to 
degenerative changes.  Similarly, records from a December 
2001 visit reflect that the veteran was treated for back 
pain.  Radiological examination at the time revealed 
narrowing of the L5-S1 disc space.  The veteran was also 
provided with magnetic resonance imagery (MRI) studies in 
December 2004 that revealed minimal to mild posterior disc 
bulging at the L4/L5 level and left L4 foraminal stenosis 
with possible left posterior lateral marginal bone spur 
formation.

The Board finds that the medical evidence reflecting the 
veteran's ongoing treatment at the Hines VA Hospital is 
"new" in the sense that it was not previously before agency 
decision makers.  The Board also finds that the treatment 
records are not cumulative or duplicative of evidence 
previously considered and are thus "material" for purposes 
of reopening the veteran's claim.  In this regard, the Board 
notes that in the August 1976 decision, the RO denied the 
veteran's claim for service connection because it was unable 
to establish that the veteran had a back disability.  Prior 
to the records of treatment discussed above, the veteran had 
not provided medical evidence of a current diagnosed back 
disability.  The medical evidence from the veteran's 
treatment at the Hines VA Hospital, however, provides medical 
evidence that the veteran suffers from a current back 
disability.  Because the record was previously silent as to a 
diagnosis of a back disability, this medical evidence adds to 
the record in a way that it should be considered new and 
material.  The Board thus finds the veteran's treatment 
records relate to an unestablished fact necessary to 
substantiate the claim and raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a). 

As new and material evidence, in the form of the veteran's 
September 2000, December 2001, and December 2004 treatment 
records from the Hines VA Hospital, has been submitted, the 
Board finds that the criteria for reopening the claim for 
service connection have been met.


ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the veteran's claim for 
service connection for a back disability with degenerative 
joint disease is granted.




REMAND

In light of the Board's conclusion that the claim for service 
connection is reopened, the claim must be considered on a de 
novo basis.  The Board finds that additional evidentiary 
development is necessary before a decision can be reached on 
the underlying merits of the veteran's claim for service 
connection for a back disability with degenerative joint 
disease.

At the outset, the Board notes that the VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

The Board further notes that the VCAA requires that VA afford 
the claimant an examination or obtain a medical opinion when 
there is competent evidence that a claimant has a current 
disability, or persistent or recurrent symptoms of a 
disability; there are indications that the disability may be 
associated with active service; and the record is 
insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d) 
(West 2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The Board further notes that the veteran is competent to 
provide testimony concerning factual matters of which he has 
firsthand knowledge, such as injuries he suffered during 
service or symptoms of a back disability.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 
19 Vet. App. 362 (2005).  However, he cannot testify, as he 
would be medically incompetent to do, about a diagnosis or 
the etiology of any current disability.  See id.   

Review of the veteran's claims file reveals that the service 
treatment records are silent as to treatment for or 
complaints of a back disability during service.  Medical 
examinations conducted at both the veteran's entrance into 
and separation from active duty document that the veteran's 
spine and musculoskeletal system was noted to be normal.  
However, the Board notes that at the veteran's August 1975 
separation report of medical examination, the examiner 
recorded the veteran's report of "chronic low back pain by 
history" secondary to musculoskeletal problems.  As 
discussed above, relevant post-service medical records 
consist of the veteran's ongoing treatment at the Edward 
Hines, Jr., VA Hospital in Hines, Illinois.  Records from a 
September 2000 visit document that the veteran was diagnosed 
with chronic low back pain due to degenerative changes.  
Similarly, records from a December 2001 visit reflect that 
the veteran was treated for back pain.  Radiological 
examination at the time revealed narrowing of the L5-S1 disc 
space.  The veteran was also provided with magnetic resonance 
imagery (MRI) studies in December 2004 that revealed minimal 
to mild posterior disc bulging at the L4/L5 level and left L4 
foraminal stenosis with possible left posterior lateral 
marginal bone spur formation.  He has received ongoing 
treatment at the Hines VA Hospital for lower back pain since 
at least September 2000.

The veteran was also provided a general medical examination 
in January 2007, at which time he was noted to have suffered 
from low back pain for 20 years.  The examiner noted the 
December 2001 radiological study that found narrowing at L4-
L5 and noted that the veteran's "back problems at this time 
[are] stable per all medical records."  The examiner did 
not, however, provide a diagnosis of the veteran's back 
disability or offer an etiological opinion as to the 
likelihood that any current back disability is related to the 
veteran's period of active duty.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires:  (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease; 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).


Therefore, in light of the evidence of record and the need 
for additional clinical findings and a more definitive 
diagnosis and medical opinion concerning the veteran's 
current back disability and its relationship to service, the 
agency of original jurisdiction (AOJ) should arrange for the 
veteran to undergo examination.  The examination should 
address the nature and etiology of any identified back 
disorder, and any medical opinion offered should be based 
upon consideration of the veteran's complete documented 
history and assertions through review of the claims file.  
Such examination is needed to fully and fairly evaluate the 
claim for service connection.  See 38 U.S.C.A. § 5103A(d) 
(West 2002 & Supp. 2008; Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991) (where the record does not adequately reveal 
the current state of the claimant's disability, a VA 
examination must be conducted).  The Board will therefore 
remand to afford the veteran a new VA examination in order to 
obtain a current diagnosis based on both examination and a 
thorough review of his claims file.  After reviewing the 
veteran's claims file and conducting a physical examination, 
the examiner must offer an etiological opinion as to whether 
it is at least as likely as not (i.e., at least a 50 percent 
probability) that any current diagnosed back disability was 
caused by or had its onset during the veteran's active 
military service.  A full rationale must be provided for all 
opinions expressed.

The veteran is hereby notified that failure to report to any 
scheduled examination, without good cause, could result in a 
denial of his claim.  See 38 C.F.R. § 3.655(b) (2007).  

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations.  Hence, in addition to the actions 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the claim on appeal.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The veteran and his representative 
should be sent a letter requesting that 
the veteran provide sufficient 
information, and if necessary, 
authorization to enable any additional 
pertinent evidence not currently of 
record relating to the veteran's 
claimed back disability to be obtained.  
The veteran should also be invited to 
submit any pertinent evidence in his 
possession.  The AOJ should explain the 
type of evidence that is the veteran's 
ultimate responsibility to submit.

2.  After securing any additional 
records, the veteran should be scheduled 
for a VA examination.  The entire claims 
file, to include a complete copy of this 
remand, must be made available to the 
examiner, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished and 
all clinical findings should be reported 
in detail.

With respect to any identified back 
disability, the examiner must render an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that the 
disability was caused by or had its onset 
during the veteran's active military 
service.  A full rationale must be set 
forth for all opinions expressed.

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should re-adjudicate the claim for 
service connection in light of all 
pertinent evidence and legal authority.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


